Citation Nr: 0422446	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 30, Title 38, United States Code for participation in 
an on the job training program through the Education and 
Training Flight at Robins Air Force Base, Georgia for the 
enrollment period prior to June 2001.

REPRESENTATION

Georgia State Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to April 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that the veteran was not entitled to VA Chapter 
30 educational benefits for his participation in an the job 
training program through the Education and Training Flight at 
Robins Air Force Base, Georgia prior to June 2001, one year 
before the VA received the veteran's application in June 
2002.  

A videoconference hearing was held in February 2004 before 
the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  The veteran submitted additional evidence at the 
hearing, waiving RO consideration of it.  


FINDINGS OF FACT

1.  The veteran's application for Chapter 30 education 
benefits (VA Form 22-1995) for participation in an on the job 
training program through the Education and Training Flight at 
Robins Air Force Base, Georgia from August 2000 to August 
2002, was received in June 2002.

2.  An enrollment certification from the Education and 
Training Flight at Robins Air Force Base, Georgia confirming 
the veteran's enrollment in the program from August 2000 to 
August 2002 was received by the RO in July 2002.

3.  The veteran is entitled to education benefits for 
enrollment in the Education and Training Flight at Robins Air 
Force Base, Georgia under the Montgomery GI Bill effective 
June 2001, which is one year before the VA received the 
veteran's application in June 2002.



CONCLUSION OF LAW

The requirements for a retroactive award of educational 
benefits under Chapter 30, Title 38, United States Code, for 
the veteran's participation in an on the job training program 
through the Education and Training Flight prior to June 2001 
have not been met. 38 C.F.R. § 21.7131(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to retroactive 
educational benefits under Chapter 30, Title 38, United 
States Code, for his participation in an on the job training 
program through the Education and Training Flight from August 
2000 to August 2002.  Initially, the Board notes that on 
November 9, 2000, the President approved the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30).

In any event, the record reflects that the veteran was 
provided with a statement of the case in January 2003, which 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  As such, the Board finds 
the duty to assist the veteran, regardless of the 
applicability of VCAA, has been met.

A review of the record reflects that a VA Form 22-1995 
Request for Change of VA Education Program or Place of 
Training for the Inventory Management Specialist at the 
Education and Training Flight was received in June 2002.  In 
July 2002, a VA Form 22-1999 Enrollment Certification Form 
was received by the RO indicating that the veteran 
participated in an on the job (OTJ) training program through 
this facility from August 2000 to August 2002.  In May 2002, 
VA approved the course effective October 2000.  The first 
effort by the veteran to obtain payment for this period of 
education was in June 2002, when he submitted the Request for 
Change of VA Education Program or Place of Training, VA Form 
22-1995 (application).

The Atlanta RO ultimately found that the veteran was entitled 
to education benefits under the Montgomery GI Bill effective 
June 2001, one year before the VA received the veteran's 
application in June 2002.  

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates:  (1) the date the educational institution certifies 
the enrollment; (2) the date one year before the VA receives 
the veteran's application or enrollment certification, 
whichever is later; (3) the effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  38 C.F.R. § 21.7131(a) 
(2003).

Moreover, the date of claim is the date on which a valid 
claim or application for educational assistance is considered 
to have been filed with VA, for purposes of determining the 
commencing date of an award of that educational assistance.  
38 C.F.R. § 21.1029(b) (2003).

A course of education, including the class schedules of a 
resident course not leading to a standard college degree, 
offered by an educational institution must be approved by:  
(i) the State approving agency for the State in which the 
educational institution is located, or (ii) the State 
approving agency which has appropriate approval authority, or 
(iii) VA, where appropriate.  38 C.F.R. § 21.7220 (2003).

During his February 2004 testimony before the undersigned, 
and in written statements of record, the veteran has 
contended that when he was participating in the training 
program, he was unaware that the program was not considered 
an approved program for VA purposes until after he completed 
it.  Furthermore, he has maintained that he could not have 
filed an application prior to June 2002 because there was no 
VA certifying official at the Air Force base where he worked.  
The veteran essentially feels that fairness dictates that he 
should be awarded Chapter 30 educational benefits 
retroactively to August 2000.

While sympathetic to the veteran's contentions, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. § 
7104(a) (West 2002).  These regulations provide, in this 
case, that said benefits are only available during the year 
prior to the receipt veteran's application for benefits or 
the institution's certification of enrollment, whichever is 
later.  38 C.F.R. § 21.7131(a) (2003).  Here, given that the 
application was received by the RO in June 2002, the periods 
of enrollment are not subject to retroactive payment of 
benefits prior to June 2001 - one year prior to the date that 
VA received the veteran's application.  In support of his 
claim, the veteran cited 38 C.F.R. § 21.4136(a)(2)(iii) 
(2003), because it contemplates "mitigating circumstances".  
Upon further review, 38 C.F.R. § 21.4136 is not relevant to 
the veteran's claim because it deals with circumstances where 
VA may not pay education benefits in a situation where the 
appellant withdraws from a course or receives a nonpunitive 
grade.  The veteran completed the course in question and 
contends that he should be receive benefits retroactive to 
the start date of the course.

Although the veteran has indicated that he did not file an 
application when he began the OTJ training in 2000 because 
there was no VA certifying official at the Air Force Base 
where he worked, the regulations provide that a veteran may 
submit an application at any time, without the signature of a 
certifying official.  The regulations provide no exceptions 
to the commencement date limitations that apply to this case.  
Therefore, the Board finds that entitlement to educational 
benefits for the above enrollment periods is precluded by 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

Entitlement to a retroactive award of educational benefits 
under Chapter 30, Title 38, United States Code, for the 
enrollment period prior to June 2001, is denied.




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



